Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Posz on 09/08/2021. 
Claim 1 has been amended as follows: 
An airbag device comprising: an airbag folded and stored in a storage part, configured to inflate so as to protrude from 5the storage part by allowing inflation gas to flow inside, the airbag formed with a discharge portion capable of discharging a part of the inflation gas flowing into the airbag, wherein the discharge portion includes: an opening portion formed by cutting out a base material forming the airbag; a tack portion provided on the base material around the opening portion; and a regulating belt portion separated from the airbag and disposed on a peripheral edge of the opening 10portion to regulate opening and closing of the opening portion, the tack portion is formed by making a fold on the base material from a state where the base material is flatly unfolded so as to reduce an opening area of an opening on the opening portion, the tack portion is further formed by folding the base material by an outer fold and an inner fold 15that which are formed substantially in parallel, such that an inner region, an intermediate region, and an outer region are stacked, a base end side of the regulating belt portion is coupled to an outer region side, the regulating belt portion is disposed to be substantially orthogonal to the outer fold and the inner fold, and a tip end side inserted into the airbag is connected to a side of the airbag which is further 20away from a part coupled to the base end in a state where the regulating belt portion is in an inverted state so as to surround the tack portion such that the regulating belt portion is inserted into an insertion hole formed on a part of the base material disposed continuously from the inner region, and when the inflation of the airbag is completed, the tack portion is maintained in a folded 25state by the regulating belt portion due to tension acting on the regulation belt portion, so that a .
Reasons for Allowance
	The following is an examiner’s statement for reasons for allowance: the prior art of record does not show or render obvious an airbag device as claimed with a folded tack portion made out of a base material held by a regulating belt surrounding the tack portion. 
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	JP 2017177845 A teaches an airbag device with a folded tack portion made out of a base material held by a regulating belt but does not teach that the regulating belt surrounds the tack portion. 
	US 20210094498 A1 teaches an airbag device with a folded tack portion made out of a base material however it was not held by a regulating belt. 
	US 20190256034 A1 teaches an airbag device with a folded tack portion held by a regulating belt but does not teach that the regulating belt surrounds the tack portion nor does it teach that tack portion is made of the base material. 
	US 20190061670 A1 and US 20060071461 A1 both teach an airbag device with a tack portion made out of a base material held by a regulating belt surrounding the tack portion but neither teaches that the tack portion is folded in the claimed manner.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        




/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616